Exhibit 99.1 Bronco Drilling Company, Inc. Announces Third Quarter Results OKLAHOMA CITY, November 4, 2010 (BUSINESS WIRE)—Bronco Drilling Company, Inc. (Nasdaq/GS:BRNC) announced today financial and operational results for the three months ended September 30, 2010. Consolidated Results Revenues for the third quarter of 2010 were $34.8 million compared to $29.9 million for the second quarter of 2010 and $15.8 million for the third quarter of 2009.Net loss for the third quarter of 2010 was $18.8 million compared to net loss of $21.9 million for the previous quarter and $42.7 million for the third quarter of 2009. The Company generated Adjusted EBITDA of $7.1 million for the third quarter of 2010 compared to $2.8 million for the previous quarter and negative Adjusted EBITDA of $2.8 million for the third quarter of 2009. The Company’s fully diluted earnings per share for the quarter ended September 30, 2010, were a loss of $0.69 based on 27.2 million shares. Results for the third quarter of 2010 were adversely affected by several non-recurring charges.These charges were related to the divestment of our well service assets, certain mechanical drilling rigs and ancillary drilling equipment, all of our trucking assets and a one-time loss related to Bronco MX.These items resulted in a pre-tax charge of approximately $28.5 million in the third quarter.Without these non-recurring charges, fully diluted earnings per share for the quarter would be a loss of $0.05. Average operating land rigs for the third quarter of 2010 were 34 compared to 37 for the previous quarter and 47 for the third quarter of 2009.The decrease from the previous quarter is due to certain mechanical rigs being sold during the quarter.Revenue days for the quarter increased to 2,060 from 1,810 for the previous quarter and increased from 980 for the third quarter of 2009.Utilization for the third quarter of 2010 was 65% compared to 54% for the previous quarter and 23% for the third quarter of 2009.Average daily cash margins for our land drilling fleet for the quarter ended September 30, 2010, were $4,960 compared to $3,770 for the previous quarter and $2,518 for the third quarter of 2009. About Bronco Drilling Bronco Drilling Company, Inc., a publicly held company headquartered in Edmond, Oklahoma, is a provider of contract land drilling services to oil and natural gas exploration and production companies. Bronco’s common stock is quoted on The Nasdaq Global Select Market under the symbol “BRNC.” For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share par value) September 30, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Receivables Trade and other, net of allowance for doubtful accounts of $4,471 and $3,576 in 2010 and 2009, respectively Affiliate receivables Unbilled receivables Income tax receivable Current deferred income taxes Current maturities of note receivable from affiliate Prepaid expenses Total current assets PROPERTY AND EQUIPMENT - AT COST Drilling rigs and related equipment Transportation, office and other equipment Less accumulated depreciation OTHER ASSETS Note receivable from affiliate, less current maturities - Investment in Challenger Investment in Bronco MX Debt issue costs and other Non-current assets held for sale $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Current maturities of long-term debt 93 89 Total current liabilities LONG-TERM DEBT,less current maturities and discount WARRANT DEFERRED INCOME TAXES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $.01 par value, 100,000 shares authorized; 27,176 and 26,713 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated other comprehensive income Retained earnings (accumulated deficit) ) Total stockholders' equity $ $ -2- Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) REVENUES Contract drilling revenues $ EXPENSES Contract drilling Depreciation and amortization General and administrative Loss on Bronco MX transaction Impairment of drilling rigs and related equipment - - Loss on sale of drilling rigs and related equipment - - Loss from continuing operations ) OTHER INCOME (EXPENSE) Interest expense ) Loss from early extinguishment of debt - ) - ) Interest income 73 Loss on partial sale of investment in Bronco MX ) - ) - Equity in loss of Challenger ) Equity in income (loss) of Bronco MX 2 - ) - Impairment of investment in Challenger - ) - ) Other 55 ) ) Change in fair value of warrant - ) Loss from continuing operations before income tax ) Income tax benefit ) Loss from continuing operations ) Income (loss) from discontinued operations, net of tax ) ) ) NET LOSS $ ) $ ) $ ) $ ) Loss per common share-Basic Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) ) Loss per common share-Basic $ ) $ ) $ ) $ ) Loss per common share-Diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) ) ) Loss per common share-Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding-Basic Weighted average number of shares outstanding-Diluted -3- Non-GAAP Financial Measures This press release includes a presentation of average daily cash margin for our land drilling fleet, and adjusted EBITDA which are not financial measures recognized under generally accepted accounting principles, or GAAP.Average daily cash margin is a non-GAAP financial measure equal to net income, the most directly comparable GAAP financial measure, plus loss (income) from discontinued operations, net of tax, income tax expense, other and non-recurring expense, general and administrative expense and depreciation, amortization and impairment, and divided by revenue days for the period.Adjusted EBITDA is a non-GAAP financial measure equal to net income, the most directly comparable GAAP financial measure, plus interest expense, income tax expense and depreciation, amortization, impairment and other non-cash charges. We have presented average daily cash margin, average hourly cash margin and Adjusted EBITDA because we use these metrics as an integral part of our internal reporting to measure our performance and to evaluate the performance of our senior management. We consider these metrics to be important indicators of the operational strength of our business. A limitation of these metrics, however, is that they do not reflect the periodic costs of certain capitalized tangible and intangible assets used in generating revenues in our business. Management evaluates the costs of such tangible and intangible assets through other financial measures, such as capital expenditures, investment spending and return on capital. Therefore, we believe that average daily cash margin and Adjusted EBITDA provide useful information to our investors regarding our performance and overall results of operations. Neither average daily cash margin nor Adjusted EBITDA is intended to be a performance measure that should be regarded as an alternative to, or more meaningful than, either net income as an indicator of operating performance or to cash flows from operating activities as a measure of liquidity. In addition, none of these metrics is intended to represent funds available for dividends, reinvestment or other discretionary uses, and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. These non-GAAP financial measures may not be comparable to similarly titled measures presented by other companies, and may not be identical to corresponding measures used in our various agreements. The following presents a reconciliation of average daily cash margin and Adjusted EBITDA to net income, the most directly comparable GAAP financial measure (in thousands, except revenue days and average daily cash margin): Three Months Ended Three Months Ended September 30, June 30 (Unaudited) (Unaudited) Reconciliation of average daily cash margin to net loss: Net loss $ ) $ ) $ ) Loss(income) from discontinued operations, net of tax ) Income tax benefit ) ) ) General and administrative Depreciation and amortization Other and non-recurring expense Drilling margin Revenue days Average daily cash margin $ $ $ Three Months Ended Three Months Ended September 30, June 30, (Unaudited) (Unaudited) Calculation of Adjusted EBITDA: Net loss $ ) $ ) $ ) Interest expense Income tax benefit ) ) ) Depreciation and amortization Other adjustments related to discontinued operations ) Other and non-recurring expense Adjusted EBITDA $ $ ) $ Contact: Bob Jarvis Investor Relations Bronco Drilling Company, Inc. (405) 242-4444 EXT: 102 bjarvis@broncodrill.com
